                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


CLARENCE D. JOHNSON, JR.,

                    Plaintiff,
                                                    Case No. 19-cv-1876-pp
      v.

EBENEZER BAPTIST CHURCH,
ST. PAUL BAPTIST CHURCH,
CHURCH REDEEMER,
CHICAGO TRANSIT AUTHORITY,
KENTUCKY TRANSIT,
and DURHAM RALEIGH TRIANGLE TRANSIT AUTHORITY,

                    Defendants.


ORDER DENYING PLAINTIFF’S REINSTATEMENT MOTION TO FAILURE TO
                   STATE CLAIM (DKT. NO. 9)


      On February 4, 2020, the court dismissed this case at the screening

stage because the plaintiff, who lives in Illinois, sued churches and authorities

in other states but failed to describe any events that occurred in the Eastern

District of Wisconsin. Dkt. No. 8. He also failed to state a claim under either

federal law, the Constitution or state law. Id. at 3-4. The plaintiff since has filed

a “reinstatement motion,” along with six pages of the court’s prior orders in

this case and six pages of the court’s prior orders in another case this court

has dismissed, Case No. 19-cv-1892. Dkt. Nos. 9, 9-1. Because the plaintiff has

not identified a manifest error of law or newly discovered evidence, the court

will deny the motion for reinstatement.

      The court construes the plaintiff’s reinstatement motion as a motion to

alter or amend judgment under Fed. R. Civ. P. 59(e). Because the plaintiff filed


                                          1

           Case 2:19-cv-01876-PP Filed 06/16/20 Page 1 of 3 Document 13
the motion eight days after the court entered judgment, it is timely under Rule

59(e). But “Rule 59(e) allows a court to alter or amend a judgment only if the

petitioner can demonstrate a manifest error of law or present newly discovered

evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing

Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). Whether to

grant a motion to amend judgment “is entrusted to the sound judgment of the

district court.” In re Prince, 85 F.3d 314, 324 (7th Cir. 1996).

        The plaintiff’s reinstatement motion consists of the following handwritten

sentence:

        Now comes Attorney sending in motion for reinstatement failure sate
        claim Both cases $18 million each Case Civil, criminal due process
        law Discrimination Trial By Jury all cases.

Dkt. No. 9.1 The court has explained to the plaintiff that it has limited

jurisdiction. Dkt. No. 6 at 3. The court has explained that in order to state a

claim, the plaintiff must tell the court the who, what, when, where, how and

why of what happened to him, and he has not done that. While his motion for

reinstatement mentions due process and discrimination—both of which can be

federal claims, depending on who did what—nothing in his complaint, or in the

motion to reinstate, explains what any of the defendants did to him that would

support these claims. The complaint itself identified other claims (kidnapping,

RICO acts, labor trafficking, religion) but contained no facts. Dkt. No. 1.

        On February 27 and 28, 2020, the plaintiff filed two documents labeled

“supplemental information.” The first document states, “DOT crimes Grey

Hound Bus main office History Travel Information Metra Train Chicago to

Springfield Ill Daily Crimes Amtrak Travel Information Mega Bus. Travel



1   He filed the identical motion in Case No. 19-cv-1892.
                                         2

           Case 2:19-cv-01876-PP Filed 06/16/20 Page 2 of 3 Document 13
Information Chicago Transit Authority crimes Illinois Pace Bus See custom

Agents.” Dkt. No. 10. The second document states, “Dept Transportation Crime

Amazon Fed Ex United parcel Service.” Dkt. No. 11. On April 14, 2020, the

court received from the plaintiff filed a letter dated September 14, 2015,

addressed to him from the law firm of Havkins, Rosenfeld, Ritzert & Varriale,

LLP, indicating that the firm represents Dale O’Shields and the Church of the

Redeemer and instructing the plaintiff to cease and desist from contacting

O’Shields, the Church of the Redeemer or any of its employees directly, and to

address any contacts to the law firm at its New York office. Dkt. No. 12.

      Perhaps the plaintiff means for these filings to support his claims. If so,

the court does not know how they do so. The documents filed in February are

just lists—they don’t explain what happened to the plaintiff, or who did it or

when. The document filed in April relates to one of the defendants the plaintiff

has sued—the Church of the Redeemer. But it doesn’t tell the court what the

plaintiff believes the Church did to him. All this letter tells the court is that the

plaintiff has been contacting the church and its staff directly, rather than

contacting their lawyers. The court has no basis for reconsidering its decision

dismissing the plaintiff’s case.

      The court DENIES plaintiff’s reinstatement motion. Dkt. No. 9.

      Dated in Milwaukee, Wisconsin this 16th day of June, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          3

         Case 2:19-cv-01876-PP Filed 06/16/20 Page 3 of 3 Document 13
